Case 1:16-cv-07126-GBD Document 86 Filed 09/03/19 Page 1 of 3
Case 1-16-cv-07126-GBD-JLC Document 85 Filed in NYSD on 08/15/2019 Page1of3

  
   
  

  

f
ag Te 7s . : ay
ATTORNEYS ATLAW] ELEC RES pay ge
g a : §
MATTH ~
EW SHEPPE are eco: _.425 MADISON AVENUE
Pony ES aS irs NAA el arte mn is
STEPHEN FRIEDMAN pp ee BP? NOP » NEW YORK {6017
Tas nteenamamrert ten, ee a Now nt ta . I
HOWARD R. REISS - RETIRED FORMER PARTNER TELEPHONE. (212) 753-2424
FAX (212) 753-382
ERIC J VARDI

AMIR KORNBLUM - OF COUNSEL

August 15, 2019

SQORDERED:

Gniye B Donel

LE Gé
Hon. George B. Daniels C; fs. Daniels, U.S.D.J.
United States District Court
Southern District of New York Dated: SEP 03 2019
500 Pearl Street, Courtroom 11A
New York, New York 10007 4

BY ECF

  
 

   
 

 

re: 1) DSB Holdings, LLC, et al. v. Harvard Steel Sales, LLC _(16-cv-7126)(GBD)
2) Request for Extension of Discovery Cutoff
Dear Judge Daniels:

We represent plaintiff, DSB Holdings, LLC, (“Plaintiff”) in the above-referenced matter and we
write to request an extension of time to the August 15, 2019 discovery cut-off so that Plaintiff may i)
complete one short deposition that only became necessary last week, upon the completion of what
Plaintiff had hoped would be its last deposition; and ii) obtain receipt of additional documents from non-
parties Timothy Pynchon (“Pynchon”) and Pioneer Asset Management (“Pioneer”) which were
requested in May, but were not produced and were discussed during Pynchon’s deposition last week.

More specifically, as the Court may recall, one of Plaintiff's central contentions is that starting in
April 2013 and continuing from then, Harvard Steel Sales, LLC (the “Defendant” or “Harvard”), along
with Pynchon, an employee of Pioneer (who held Galvstar’s bonds), worked together to take over
Galvstar and kick out its owner, Daniel Bain. In early May 2019, Plaintiff served deposition and
document subpoenas on both Pioneer and Pynchon.

Given it was unclear as to what Pynchon would testify to, Plaintiff was unsure whether or not it
would even need Pioneer’s testimony and so, after discussions with Pynchon and Pioneer’s counsel (they
are both being represented by the Morgan Lewis firm), Plaintiff held off on scheduling Pioneer’s
deposition until after Pynchon’s took place.
Case 1:16-cv-07126-GBD Document 86 Filed 09/03/19 Page 2 of 3
Case 1-16-cv-07126-GBD-JLC Document 85 Filed in NYSD on 08/15/2019 Page 2 of 3

Hon. George B. Daniels
August 15, 2019
Page 2 of 3

Unfortunately, Pioneer and Pynchon did not produce documents in response to the subpoenas until
on or about July 12, 2019 and although we tried to schedule Pynchon’s deposition the following week,
between his and his counsel’s schedule we could not schedule his deposition until August 7, 2019
(which was changed at Pynchon’s request to August 8, 2019).

Part of the Pioneer/Pynchon production included an internal Pioneer email that Pioneer needed to
have a discussion about “...Tim [Pynchon] interfering in Pioneer business.” This email (sent after
Pynchon had left Pioneer in mid-May 2013) was sent in response to an inquiry made to Pioneer by
Jeremy Jacobs, Harvard’s President who Pynchon had referred to Pioneer. Pioneer also produced at
least one email which suggested it questioned whether certain of Pynchon’s actions taken with respect to
Galvstar were proper. When questioned about these documents at his deposition, Pynchon claimed that
he was not contacted by Pioneer about interfering in their business and that he did not recall there being
any issues with any actions he took with respect to Galvstar.

After additional conversations with Pioneer’s counsel, we have served Pioneer with a revised (and
much narrower) deposition subpoena to cover, among other things the above issues which are central to
Plaintiff's case. However, Pioneer’s counsel has indicated that given its and Pioneer’s schedule, it will
be unable to produce a Pioneer witness in the near term. To this end, we are requesting an extension of
time of the August 15, 2019 discovery cutoff to complete this deposition (which we do not anticipate
will take more than a few hours, if that).

Additionally, we have sent a follow up document request to Morgan Lewis concerning documents
related to an affidavit Pynchon provided in this litigation, which Pynchon testified came about through
communications he had with Defendant and Defendant’s counsel and which he testified that Defendant’s
counsel drafted. And, so relatedly, we would respectfully request an extension of the discovery cut-off
to allow for the production of those documents in response to our requests.

We are not requesting changes to any other dates currently scheduled in this matter.

We have raised the issue with Defendant’s counsel who will not consent to the request, taking the
position that i) the discovery cutoff has already been extended multiple times at Plaintiff's request; ii) the
current scheduling order says that the “discovery completion date shall not be adjourned except upon a
showing of extraordinary circumstances” and there are no extraordinary circumstances here; and iit)
Plaintiff has known of Pioneer since it filed its complaint approximately three years ago.

In response Plaintiff notes that a) as a practical matter discovery in this case did not really start
until the beginning of this year given the previous motion to dismiss, appeal, mediation (during which
only limited discovery was allowed), and Defendant’s motion to stay pending arbitration; b) Plaintiff has
only requested a discovery extension once before (leading to the current August 15" date); c) this
discovery is of a non-party outside of Plaintiff's control; d) the documents concerning Pynchon’s
affidavit (communications with Defendant and Defendant’s counsel) it believes these documents should
have been produced during discovery by Defendant but were not; and e) Plaintiff is not requesting a
change in any other dates scheduled in this case.
Case 1:16-cv-07126-GBD Document 86 Filed 09/03/19 Page 3 of 3
Case 1-16-cv-07126-GBD-JLC Document 85 _ Filed in NYSD on 08/15/2019 Page3of3

Hon. George B. Daniels
August 15, 2019
Page 3 of 3
To this end, Plaintiff respectfully requests that the Court grant Plaintiff an extension of the
discovery cutoff so that it may complete the deposition of Pioneer and obtain the documents requested at
Pynchon’s deposition.
Respectfully submitted,

pos

Matthew Sheppe

cc: William M. Alleman, Esq. (VIA ECF)

Counsel for Defendant Harvard Steel Sales, LLC
